Citation Nr: 0027548	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-03 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a scar, as the residual 
of a shell fragment wound to the right lower leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
September 1953.

This appeal arises from a July 1998, Department of Veterans 
Affairs (VARO), Nashville, Tennessee rating decision, which 
denied the appellant entitlement to service connection for 
residuals of a shell fragment wound to the right lower leg.


FINDINGS OF FACT

1.  The appellant served on active duty from February 1952 to 
September 1953.

2.  The veteran sustained a right lower leg scar as a residual 
of a shrapnel wound during active military service. 


CONCLUSION OF LAW

The criteria for service connection for the appellant's scar, 
as the residual of a shell fragment wound to the right lower 
leg, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a scar, as the 
residual of a shell fragment wound to the right lower leg.  
Under pertinent law and VA regulations, service connection may 
be granted if a disability was incurred or aggravated during 
service, or as a result of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1133 (West 1991); 38 C.F.R. § 3.303 (1999).  
It is not necessary to have a diagnosis of a particular 
disability during service, but it is necessary to have 
manifestations sufficient to establish that a disability was 
present.  38 C.F.R. § 3.303(d) (1999).

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

In a case where a combat veteran alleges incurrence or 
aggravation of disease or injury during a period of war, 
campaign or expedition, VA shall resolve all reasonable doubt 
in favor of the combat veteran's contentions of the 
incurrence or aggravation of a disease or injury if such 
contentions are consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) (West 1991).  However, 
this relaxed evidentiary standard does not supplant the need 
for competent etiological opinion.  Wade v. West, 11 Vet.App. 
302, 306 (1998)(a veteran who has successfully established 
in-service occurrence of an injury under 38 U.S.C.A. § 
1154(b) must still submit sufficient evidence of a causal 
nexus between that in-service event and his/her current 
disability in order to establish a well grounded claim).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for a scar, as the residual of a 
shell fragment wound to the right lower leg, is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  As 
indicated, a well-grounded service connection claim has been 
submitted when there is medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation; and medical evidence of a nexus between 
service and the current disability."  Cohen v. Brown, 10 
Vet.App. 128, 137 (1997) (citations omitted).

In this case, the report of the May 1998 VA examination 
indicates that the appellant has a 7 cm. well-healed scar on 
his right lower extremity that he attributes to a shell 
fragment wound during military service in the Korean War.  
The VA examiner's impression was of a well-healed scar on the 
right lower leg, consistent with a shell fragment injury. 
Accordingly, the Board finds that the requirements for a 
well-grounded claim have been met.

The Board notes that the National Personnel Records Center 
(NPRC) reported in May 1998 that the veteran's medical and 
service records were likely destroyed in a fire at that 
facility.  In a case where military records are presumed 
destroyed, the Board has a heightened duty to explain its 
findings and conclusions of law.  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991). This heightened duty in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet.App. 401, 406 (1991).  However, this 
heightened duty of review "does not lower the legal standard 
for proving a claim for service connection."  Russo v. Brown, 
9 Vet.App. 46, 51 (1996).

In this case, the corroborating evidence consists solely of 
the veteran's DD 214.  This indicates that the veteran was 
called from inactive duty with the Illinois National Guard in 
February 1952.  He served on active duty until September 
1953, when he reverted to the National Guard to complete his 
remaining service obligation.  He served almost 12 months of 
foreign and/or sea service and received the Korean Service 
Medal with 3 bronze service stars, the United Nations Service 
Medal and the National Defense Service Medal.  This form 
indicates that he had no wounds as a result of action with 
enemy forces.  In contrast, the veteran reports that, in 1952 
in Korea, he sustained a shrapnel wound to the leg from an 
incoming round landing nearby, and was only treated by a 
field medic.  

The veteran's account of his injury is consistent with the 
known circumstances of his active military service.  Given 
the relatively minor nature of the claimed injury, the facts 
that it was not noted on his form DD 214 and that he was not 
awarded the Purple Heart Medal are not necessarily an 
indication that the injury did not, in fact, occur as the 
veteran has reported.  In examining the veteran's statements, 
it is not even entirely clear that he is claiming that this 
injury was sustained in combat with the enemy; rather, he 
describes it in his appeal as having occurred in a combat 
area when he was returning from the rifle range.  Given the 
unfortunate absence of the veteran's medical and service 
records, the Board concludes that it is at least as likely as 
not that the veteran's scar on the right leg is a residual of 
a shrapnel wound sustained during his active military 
service.  Accordingly, service connection is granted for the 
claimed disability.


ORDER

Service connection for a scar, as the residual of a shell 
fragment wound to the right lower leg, is granted.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


